Citation Nr: 1517874	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that hearing is of record.

In March 2014, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that further development is required in order to comply with the duty to assist.

During his June 2013 hearing, the Veteran asserted that he injured his back after a long hike during service in January 1976.  He also reported that as a result of this injury, he had x-rays taken and was prescribed bed rest and pain killers.  The Board notes that the Veteran's service treatment records (STRs) are largely incomplete in that the only STRs of record are the November 1975 enlistment examination and a concurrent Report of Medical History.  Although the October 2014 supplemental statement of the case suggested that STRs were obtained in March 2014, the records referenced were actually associated with the claims file in 1991.  Thus, additional STRs have not been obtained.

Notably, no formal finding of unavailability is contained in the record and no updated request for any additional STRs available has been made.  See 38 C.F.R.    § 3.159(c)(2). 

Accordingly, remand is necessary to attempt to acquire the Veteran's complete STRs, and to document the efforts made to locate them.  Id.  Further, if the  records are unavailable, a formal finding of unavailability should be made and   the Veteran should be advised that he can submit alternate forms of evidence.  38 C.F.R. § 3.159(c)(2), (e).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since October 2014 with the claims file.

2. Request the Veteran's complete STRs through official sources, to specifically include any x-rays taken in January 1976.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide such.

The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding   of unavailability, notify the Veteran that that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim.

3. After the development requested above as well as any additional development deemed necessary has been completed, to include obtaining an additional opinion if competent evidence of an in-service injury is presented on remand, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of      the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




